Citation Nr: 1538278	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to May 1994.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal.

The Board subsequently remanded the case for further development in December 2011.  The case was returned to the Board for appellate review.  In July 2014, the Board denied service connection for a right ankle disability and remanded the claim for service connection for a left ankle disability.  The case has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay in this case, but finds that a remand is necessary as the current record before the Board is incomplete. 

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).  The Veteran's VBMS file contains reference to evidence which is not contained in either his Virtual VA or his VBMS files.  For instance, the statement of the case (SOC) that is dated on the cover page as issued in February 2008 (but dated February 2009 internally) refers to a March 2008 application for VA benefits and duty to assist notifications dated in April 2007.  These records are not located in the e-folders.  

Thus, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claim on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall determine whether there is any additional claims file for the Veteran, including a temporary file.  If so, the contents of this file or copies thereof must be associated with the Virtual VA or VBMS electronic files.

The AOJ must ensure that all documents and evidence related to the Veteran's claim is accurately reflected in the VBMS file.  This includes any outstanding rating decisions, supplemental statements of the case, temporary folders, and all other sources of information in VA's possession related to the appeal. 
 
2.  The AOJ must ensure that the evidence contained in the Veteran's VMBS file is properly and correctly identified and documented. 
 
3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




